      Case 1:16-cv-06964-VSB-DCF Document 121
                                          119 Filed 05/21/20
                                                    05/20/20 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- x
                                                           :
 SECURITIES AND EXCHANGE                                   :
 COMMISSION,                                               :
                                                           :   16 Civ. 06964 (VSB)
                                     Plaintiff,            :
                                                           :   ECF CASE
                       - against -                         :
                                                           :
 CONTRARIAN PRESS, et al.,
                                                           :
                                     Defendants.           :
                                                           :
                                                           :
 --------------------------------------------------------- x

             STIPULATED [PROPOSED] PROTECTIVE ORDER GOVERNING                                          DF
                USE AND DISCLOSURE OF DOCUMENTS CONTAINING
                    PERSONALLY IDENTIFIABLE INFORMATION

        WHEREAS, all of the parties to this action (collectively, the “Parties” or individually, the

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of personally identifiable information (“PII”) that

they may need to use and disclose in connection with discovery in this action;

        WHEREAS, PII is defined to include:

        1.       An individual’s social security number, tax identification number, passport

number, and/or driver’s license and other national and/or state identification number;

        2.       An individual’s birth date other than the year of her/his birth;

        3.       The name of an individual known or reasonably believed to be a minor by the

person disclosing the information other than that minor’s initials; and

        4.       A financial account number and/or policy number.

        WHEREAS, information that the Parties will produce and disclose in the course of

discovery in this action (the “Discovery Material”) may contain PII;
      Case 1:16-cv-06964-VSB-DCF Document 121
                                          119 Filed 05/21/20
                                                    05/20/20 Page 2 of 6



        WHEREAS, the Parties agree to be bound by this Protective Order;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Protective Order will adhere to the

following terms:

        1.      No person subject to this Protective Order may disclose Discovery Material

containing PII (the “PII Discovery Material”) to anyone else except as expressly permitted

hereunder.

        2.      The Party producing the PII Discovery Material may designate as “Confidential”

any material, in its entirety, that it reasonably and in good faith believes contains PII by stamping

or otherwise clearly marking such material as “Confidential – Subject to Protective Order.”

Discovery Material that contains PII shall be treated as PII Discovery Material regardless of

whether a Party has designated such material as “Confidential,” but only to the extent it is

apparent after a review before disclosure, as required by paragraph 4 below, or otherwise

reasonably comes to the attention of the disclosing party, that such undesignated Discovery

Material contains PII.

        3.      The Parties are not required to redact PII Discovery Material before producing

that material to the other Parties.

        4.      With the exception of any person a Party retains to serve as an expert witness or

otherwise provide specialized advice to counsel in connection with this action, or any outside

vendor or service provider a Party retains in connection with providing document production or

litigation support services in this action, the Parties must redact PII from PII Discovery Material

before disclosing that information to any non-party. The Party seeking to disclose the PII



                                                 2
      Case 1:16-cv-06964-VSB-DCF Document 121
                                          119 Filed 05/21/20
                                                    05/20/20 Page 3 of 6



Discovery Material bears the responsibility for reviewing for, identifying and redacting PII from

that material before disclosure to a non-party.

       5.         The Parties may disclose PII Discovery Material to any person a Party retains to

serve as an expert witness or otherwise provide specialized advice to counsel in connection with

this action, or any outside vendor or service provider a Party retains in connection with providing

document production or litigation support services in this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto.

       6.         Should any party seek to amend, modify, or terminate the terms of this Protective

Order, it must first confer with the opposing party in a good faith to attempt to come to an

agreement regarding such amendment, modification, or termination before seeking intervention

from this Court. Nothing herein, however, shall preclude, prejudice or condition any Party’s

efforts or ability to seek entry of additional protective orders in this action regarding matters

other than PII.

       7.         Within 60 days of the final disposition of this action, the Parties must return,

shred, delete, and/or destroy all PII Discovery Material that the party received from another

Party. Notwithstanding this provision, counsel retained by Defendants for this action may retain

an archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain PII Discovery Material.

Any such archival copies remain subject to this Order.

       8.         Nothing in this Order shall modify any record keeping requirement imposed upon

the plaintiff Securities and Exchange Commission (the “Commission”) by law, regulation, or

other legal requirement.




                                                    3
        Case 1:16-cv-06964-VSB-DCF Document 121
                                            119 Filed 05/21/20
                                                      05/20/20 Page 4 of 6



         9.    Nothing in this Protective Order shall interfere with the Commission’s use of PII

Discovery Material, in its un-redacted form, for law enforcement activities and to otherwise

regulate, administer, and enforce the federal securities laws.

         10.   Nothing in this Order will prevent any Party from producing any PII Discovery

Material in its possession in response to a lawful subpoena or other compulsory process, or if

required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted

by the time allowed under the request, at least 10 days before any disclosure. Upon receiving

such notice, the Producing Party will bear the burden to oppose compliance with the subpoena,

other compulsory process, or other legal notice if the Producing Party deems it appropriate to do

so.

         11.   Nothing in this Protective Order alters the Parties’ obligations to comply with

Federal Rule of Civil Procedure 5.2 or Judge Broderick’s Individual Practices in Civil Cases

5(B).

         12.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom PII Discovery Material is produced or

disclosed.




                                                 4
      Case 1:16-cv-06964-VSB-DCF Document 121
                                          119 Filed 05/21/20
                                                    05/20/20 Page 5 of 6



       13.     This Court will retain jurisdiction over all persons subject to this Protective Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.



FOR THE PARTIES:



 /s/ Victor Suthammanont
Victor Suthammanont
Tejal D. Shah
Counsel for Securities and Exchange Commission


  /s/ Michael Quinn
Michael Quinn
Joshua Dunn
Counsel for Scott S. Fraser and Contrarian Press, LLC




SO ORDERED:             _______________________________
                        Honorable Debra Freeman, U.S.M.J.
DATED:                      5/21/2020
                        _______________________________




                                                 5
      Case 1:16-cv-06964-VSB-DCF Document 121
                                          119 Filed 05/21/20
                                                    05/20/20 Page 6 of 6



                                             EXHIBIT A

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- x
                                                           :
 SECURITIES AND EXCHANGE                                   :
 COMMISSION,                                               :
                                                           : 16 Civ. 06964 (VSB)
                                     Plaintiff,            :
                                                           : ECF CASE
                       - against -                         :
                                                           :
 CONTRARIAN PRESS, et al.,
                                                           :
                                     Defendants.           :
                                                           :
                                                           :
 --------------------------------------------------------- x
                                  NON-DISCLOSURE AGREEMENT

        I, _______________________________, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of PII Discovery Material. I

agree that I will not disclose such PII Discovery Material to anyone other than for purposes of

this litigation and that at the conclusion of the litigation I will return all discovery information to

the Party or attorney from whom I received it. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute

arising hereunder and that my willful violation of any term of the Protective Order could subject

me to punishment for contempt of Court.


Name Printed: ________________________________________
Signature: ___________________________________________
Date: _______________________________________________
